SULLIVAN, Judge
(concurring):
The conduct of the convening authority in this case and other cases deeply troubles this Court. See United States v. Thomas, 22 M.J. 388 (C.M.A.1986). Accordingly, it is appropriate within the context of the case at bar to give some guidance on this officer’s role in the military justice system.
The actions a convening authority takes in performing duties with regard to the administration of our military justice system constitute a solemn and sacred exercise of power. Id. at 400. That is one reason why it is a criminal offense under the Code not only to unlawfully influence the actions of a court-martial but also the action of a convening, approving, or reviewing authority. Arts. 37 and 98, Uniform Code of Military Justice, 10 U.S.C. §§ 837 and 898, respectively. The power to bring or to dismiss criminal charges against a servicemember must be exercised strictly in accordance with the law. See Cooke v. Orser, 12 M.J. 335, 338 (C.M.A.1982).
A convening authority must be impartial and independent in exercising his authority under the Code. The very perception that a person exercising this awesome power is dispensing justice in an unequal manner or is being influenced by unseen superiors is wrong. We must insure our system of jus*87tice is free from even the appearance of command influence. See generally United States v. Brice, 19 M.J. 170, 172 n. 3 (C.M.A.1985) (principal opinion); United States v. Rosser, 6 M.J. 267, 273 n. 19 (C.M.A.1979).
In the case at bar, a perception might exist that appellant and a fellow service-member involved in the same criminal investigation received unequal treatment. However, on closer examination, we find this perception is wrong. The record shows that the convening authority properly exercised his powers by charging appellant with a crime and accepting the resignations of others. However, it would have been better from a perception standpoint if the convening authority had recused himself in the case of his former personal aide and transferred his court-martial powers to another competent convening authority. Art. 22(b), UCMJ, 10 U.S.C. § 822(b). See R.C.M. 401 (c), Manual for Courts-Martial, United States, 1984.
Furthermore, in the case at bar the convening authority made breakfast remarks to noncommissioned officers concerning the pending case. The record clearly demonstrates that there was no prejudice to appellant resulting from this incident. However, this incident would not have been an appellate issue if the convening authority had not commented on this pending case. There is a good reason why Supreme Court justices, federal prosecutors, jurors, judges, courts-martial members, and others intimately involved with the administration of justice answer “no comment” when they are asked for their views on a pending case. A.B.A. Standards, Fair Trial and Free Press §§ 8-1.1 to 8-2.3 (1978). Similarly, public comments on a pending case by a convening authority to the press or to subordinate members of his command can only serve questionable purposes and could prejudice an accused in some situations.
This Court also notes that one of the true cornerstones of the fair system of justice that our servicemembers enjoy is the independence of the convening authority. His honor, professionalism, and integrity guarantee fairness and openness in the exercise of the courts-martial power. A frequent observer of the system knows that, when the convening authority makes a decision exercising power in this area, there are no unseen strings or superiors influencing his actions. Moreover, to influence a convening authority’s exercise of power by exerting influence from a superior or on a superior’s behalf either directly or indirectly is to violate the law. Arts. 37 and 98. A convening authority has to decide a case without any suggestion as to how the superior wants the case to be resolved. Art. 34, UCMJ, 10 U.S.C. § 834. If the superior of a convening authority wants to properly influence the outcome of a criminal case, let that superior operate in the open and under the law by assuming the power of the court-martial convening authority under Article 22.
Likewise, no indirect pressure to influence the convening authority’s action should be exerted from above through legal channels. The convening authority may seek legal advice through his assigned legal advisor or through superior legal officers including the Judge Advocate General. Art. 6(b), UCMJ, 10 U.S.C. § 806(b). But let only legal advice, not policy suggestions, from the convening authority’s superior flow through these channels.
Command influence is a threat to justice and fairness in the operation of the code. This evil can emanate from within or outside the system. The most obvious case is where the convening authority taints the proper operation of the courts-martial system in his command by exerting influence outside the scope of his authorized power. See United States v. Thomas, supra. Command influence can also come from above and improperly impact on the decision of the convening authority himself. See generally H. Moyer, Justice and the Military §§ 3-111 to 3-113, 3-136, 3-137 (1972). Neither form can be tolerated.
A typical general or flag officer exercising convening-authority power will almost always have superiors, higher-ranking military officers or civilians in policy positions. *88These superiors as well must refrain from sending signals down the chain of command as to expected results in a criminal case. Real or perceived policy considerations in the operation of military departments have no place in determining the guilt or innocence of an individual charged with a crime under the laws of our land. Superior commanders and staff officers, as well as military or civilian legal officers, must never, directly or indirectly, interfere with a convening authority’s exercise of his lawful duty. The convening authority must make his or her own decision on the case. It is not only unprofessional but a fraud on the system for a superior to “send the word” down to a convening authority as to a desired result in a criminal case which will please the leadership of our armed forces.